                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

JONATHAN D. COOPER                                                           PETITIONER

V.                                                            NO. 4:16-CV-195-DMB-JMV

TIMOTHY MORRIS, et al.                                                    RESPONDENTS


                                   FINAL JUDGMENT

       In accordance with the Order Adopting Report and Recommendation issued this day, this

action is DISMISSED without prejudice for failure to exhaust state remedies and DISMISSED

as moot to the extent Cooper challenges the propriety of his March 2016 Earned Release

Supervision revocation.

       SO ORDERED, this 3rd day of May, 2019.

                                                 /s/Debra M. Brown
                                                 UNITED STATES DISTRICT JUDGE
